Judgment, Supreme Court, New York County (Budd Goodman, J.), rendered November 14, 2002, convicting defendant, after a jury trial, of leaving the scene of an accident without reporting, and upon her plea of guilty, of assault in the second degree and reckless endangerment in the second degree, and sentencing her to a term of five months’ imprisonment to be followed by five years’ intensive supervision probation and 500 hours of community service on the leaving the scene conviction, concurrent with concurrent terms of time served and 10 days on the remaining convictions, unanimously modified, on the law, to the extent of directing that defendant’s sentence of imprisonment on the leaving the scene of an accident conviction run concurrently with her sentence of probation on that conviction, and, as a matter of discretion in the interest of justice, to replace the provision for intensive supervision probation with a provision for standard probation, and otherwise affirmed.
Penal Law § 60.01 (2) (d) requires that sentences of imprisonment and probation imposed for the same conviction run concurrently, and we modify the sentence accordingly. However, we reject defendant’s argument that the two months she served prior to sentencing should also be credited against her term of probation (see Penal Law § 65.15 [1]; People ex rel. Maye v Keating, 225 AD2d 836 [1996]).
We also find the sentence excessive to the extent indicated. Concur—Tom, J.P, Saxe, Rosenberger, Williams and Gonzalez, JJ.